Citation Nr: 0119112	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01 - 03 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1950 to October 1953.  He received the Combat 
Infantryman's Badge for combat service in the Republic of 
Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied a rating in excess of 
70 percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD); denied a rating in excess of 10 
percent for the veteran's service-connected residuals of 
fracture of the second metatarsal, right foot; and denied a 
total disability rating based on unemployability due to 
service-connected disabilities.  The veteran subsequently did 
not perfect an appeal with respect to the issue of a rating 
in excess of 10 percent for his service-connected residuals 
of fracture of the second metatarsal, right foot, and that 
decision became final after one year.  Accordingly, the Board 
will address the severity of the veteran's service-connected 
right foot disability matter only as required to determine 
the veteran's entitlement to a total disability rating based 
on unemployability due to service-connected disabilities.  

In September 2000 and May 2001 rating decisions, the RO 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  To the Board's 
knowledge, the veteran has not filed a Notice of Disagreement 
as to either of those two issues.  In the absence of a duly 
filed Notice of Disagreement, the Board is without 
jurisdiction over those issues, and they will be discussed no 
further herein.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by a flat affect, a dysphoric mood, slightly 
impaired concentration, with multiple mini-mental status 
examinations showing that the veteran scored 29 out of 30 on 
tests of orientation, recent and remote memory, language, 
attention and concentration.  Symptomatology including gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, intermittent inability to 
perform the activities of daily living, grossly inappropriate 
behavior, disorientation as to time or place, memory loss for 
the names of close relatives, his own occupation, or his own 
name, or a persistent danger of hurting himself or others is 
not clinically demonstrated.  

2.  The veteran has a high school education, two years of 
college, and long term occupational experience as a welder 
and a television repairman prior to his retirement in 1980 
due to bilateral cataracts.  

3.  Service connection is in effect for PTSD, evaluated as 70 
percent disabling, and for residuals of fracture of the 
second metatarsal, right foot, evaluated as 10 percent 
disabling.  His combined service-connected disability rating 
is 80 percent.
 
4.  The veteran's service-connected residuals of fracture of 
the second metatarsal, right foot, are currently manifested 
by X-ray evidence of an old healed fracture at the base of 
the second metatarsal with a slight deformity, in good 
position, without motor, sensory or reflex deficits, 
impairment of gait, localized tenderness, gross deformity, 
impairment of mobility in the toes, or evidence of 
incoordination, easy fatigability, pain on motion, or 
impairment of function due to pain on use.   

5.  The veteran's service-connected PTSD and/or residuals of 
fracture of the second metatarsal, right foot, are not 
manifested by unusual or exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  

6.  The veteran is not precluded from substantially gainful 
employment solely as the result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD, including on an extraschedular basis, are not met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 3.321(b)(1), 
4.130, Diagnostic Code 9411 (2000). 

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
PTSD, which is currently evaluated as 70 percent disabling, 
as well as a total rating based upon individual 
unemployability due to service-connected disabilities.  In 
essence, he contends that the evidence of record establishes 
that his service-connected PTSD is more disabling that 
currently evaluated; that a higher evaluative rating of 100 
percent is warranted; and that his service-connected PTSD 
alone renders him unemployable.  He further contends that his 
service-connected PTSD, in conjunction with his service-
connected residuals of fracture of the second metatarsal, 
right foot, render him unable to secure or follow a 
substantially gainful occupation, and that a total rating 
based on unemployability due to those service-connected 
disabilities is warranted.


In the interest of clarity, a common factual background will 
be presented.  After discussing the preliminary matter of 
whether VA's statutory duty to assist the veteran in the 
development of his claim has been fulfilled in this case, the 
Board will separately address the two issues on appeal.

Evidentiary and Procedural History

In accordance with 38 C.F.R. § 4.1 (2000) and  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes, see Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, the Board has described the complete 
evidentiary record in order to more clearly provide adequate 
reasons and bass for its determinations.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

As was noted in the Introduction, the veteran served in Korea 
and was awarded the Combat Infantryman's Badge.  He sustained 
a fracture of the second metatarsal, right foot, in an in-
service motor vehicle accident. 

A report of VA examination, conducted in August 1976, 
revealed a fracture of the right second metatarsal, with 
clawing hammertoes of the second and third toes, callosities 
of the first, second and third metatarsal head areas of the 
plantar surface of the foot.  X-ray examination of the right 
foot revealed an old healed fracture at the base of the 
second metatarsal with a slight deformity, while the other 
metatarsals, tarsal bones, tarsal joints, and phalangeal and 
interphalangeal joints were unremarkable.  A rating decision 
of February 1977 granted service connection for that 
disability, evaluated as 10 percent disabling from February 
1976.  That evaluative rating has remained in effect since 
that date.  

Medical evidence relied upon by the Social Security 
Administration (SSA) in granting disability benefits to the 
veteran include a VA hospital summary and treatment notes, 
dated in February 1980, showing the veteran's admission for 
an intracapsular cataract extraction, left eye, with 
peripheral iridectomy.  A VA hospital summary and treatment 
records, dated in June 1980, show that the veteran underwent 
an incisional biopsy of a right breast mass.  The diagnosis 
was gynecomastia, right breast.  A disability examination 
report prepared for SSA by a private physician, dated in 
February 1981, cited the veteran's complaints of fracture of 
the right second metatarsal.  Examination revealed that the 
veteran's gait was normal, and that he could walk on the toes 
or forefoot of either foot, but claimed inability to walk on 
his heels.  No motor, sensory or reflex deficits were noted.  
The veteran's application for SSA disability benefits, 
received in August 1980, made no reference to PTSD or other 
psychiatric disability.  An August 1980 report from an SSA 
adjudicator indicated that the veteran had a high school 
education and two years of college; that he had a past 
history of skilled or semi-skilled employment with 
transferable skills; and that there were more than 1600 
hundred light or non-skilled jobs in the economy that the 
veteran could perform.  An SSA disability determination and 
transmittal, dated in March 1981, found the veteran to be 
disabled under the provisions of the Social Security Act, 
effective February25, 1981, due to a cataract of the right 
eye.  

X-rays of the veteran's right foot in August 1980 revealed no 
evidence of recent fracture or bony abnormality, while a 
slight deformity of the right second metatarsal due to an old 
injury was seen.  

A report of a VA examination conducted in August 1988 
revealed that the veteran walked without a limp, had a normal 
gait, and could rise on the toes of both feet.  There was no 
localized tenderness or gross deformity of the foot, and 
mobility in both ankles and toes was satisfactory.  X-rays of 
the right foot disclosed a healed second metatarsal fracture 
in good position, and the examiner stated that the veteran 
had an undisplaced second metatarsal fracture with subjective 
complaints usually related to activity.  X-ray of the right 
foot in August 1988 disclosed some deformity of the shaft of 
the second metatarsal and also at the mid and distal thirds 
of the shaft of the fifth metatarsal, with no evidence of 
acute fracture, dislocation or bone destruction.  

In December 1994, the veteran claimed service connection for 
PTSD, submitting a stressor letter which described combat 
stressors in the Republic of Korea.  

A summary of VA hospitalization from December 1994 to January 
1995 shows that the veteran was admitted to the Alcohol 
Treatment Unit for detoxification and drug and alcohol 
treatment.  The diagnoses at hospital discharge were cocaine 
and alcohol dependence, continuous; and polysubstance abuse.  

A report of VA psychiatric examination conducted in February 
1995 noted the veteran's statement that he had experienced 
depression for the past five to seven years, and the 
psychiatric examiner stated that such clearly reflected his 
use of alcohol and was suggestive of an alcohol-induced 
disorder.  The diagnoses were chronic PTSD, mild with 
moderate symptomatology; and substance-induced mood 
disturbance (depression), secondary to alcohol and probable 
stimulants, resolved.  

A rating decision of February 1995 granted service connection 
for PTSD, evaluated as noncompensably disabling.  

Another VA hospital summary, from March 1995 to April 1995, 
shows that the veteran was admitted for detoxification and 
drug and alcohol treatment.  The diagnoses at hospital 
discharge were cocaine and alcohol dependence, continuous; 
and polysubstance abuse.  

VA outpatient treatment records dated from May 1995 to August 
1995 show that the veteran was treated for alcohol 
dependence.  

Treatment records from Newton Correctional Facility, dated 
from July 1995 to July 1998, show that psychological testing 
of the veteran with the Minnesota Multiphasic Personality 
Inventory (MMPI) revealed Axis I diagnoses of alcohol and 
cocaine dependence; and an Axis II diagnosis of antisocial 
personality disorder.  The examiner indicated that the test 
results disclosed strong antisocial traits, and were 
indicative of an individual who tends to be rebellious, 
resentful of authority figures, and had difficulty with the 
authorities for a variety of antisocial behaviors.  It was 
further noted that the veteran had a lengthy history of 
alcohol and cocaine dependency which had been involved in 
most of his arrests, and substance abuse treatment was 
recommended.  A physical examination in July 1998 disclosed 
no abnormalities of the feet.  

VA outpatient treatment records dated in August 1998 show 
that the veteran had recently been released after three years 
in prison for selling drugs, and that he related a history of 
being sentenced to 10 years in prison in 1966 for breaking 
and entering to rob a safe.  He complained of nightmares, 
mood swings and an explosive temper, and requested a 
psychiatric evaluation for PTSD.  

A report of VA psychiatric examination, conducted in 
September 1998, noted that the veteran denied any psychiatric 
treatment other than multiple substance abuse programs.  He 
related no PTSD symptomatology until specifically asked, at 
which point he endorsed nightmares, flashbacks, and cold 
sweats.  He complained of nightmares of being chased by 
unknown others, and had difficulty in explaining his 
flashbacks, describing them as anxiety attacks.  He was 
unable to describe any stimuli or circumstances which he 
tried to avoid, amnesia involving any parts of the claimed 
trauma, diminished interest in significant activities, re-
experiencing of traumatic events, sense of a foreshortened 
future, inability to emotionally attach, or flashbacks that 
were consistent with PTSD, and did not manifest 
hypervigilance, an exaggerated startle response, or evidence 
of physiological reaction to circumstances.  The examiner 
stated that the veteran did not meet the criteria for a 
diagnosis of PTSD, major depression, or other depressive 
disorder.  The Axis I diagnoses were panic attacks without 
agoraphobia and history of polysubstance abuse; the Axis II 
diagnosis was Cluster B personality traits, probable 
antisocial personality; Axis III diagnoses were history of 
combat exposure, history of incarceration, acute readjustment 
to release from prison, and lack of vocational opportunities; 
and Global Assessment of Functioning (GAF) Score of 50.  A 
rating decision of October 1998 continued the noncompensable 
evaluation for PTSD.  

In May 1999, the veteran requested a compensable rating for 
PTSD, citing recent treatment for that disorder at the VAMC 
in Des Moines, Iowa.  VA outpatient treatment records dated 
from January to May 1999 show that the veteran was seen in 
February 1999 expressing concern over a neck mass.  The 
assessment was personality disorder, possibly antisocial 
traits.  In March 1999, he was seen in the mental health 
clinic, related a combat history, and recited several PTSD 
symptoms.  The interviewing psychiatrist, who had not 
previously seen the veteran, diagnosed chronic PTSD, based 
upon a patient history.  In May 1999, the veteran elaborated 
upon his combat stressors, asserted that he had nightmares 
involving his combat experiences, stated that he avoided 
fireworks and hunting, avoids crowds, was unable to get close 
to anyone, and claimed that he was cranky, irritable, and 
jumped at sudden noises.  The clinical impression was chronic 
PTSD.  

A report of VA psychiatric examination conducted in May 1999 
cited the veteran's statement that he had sleep problems, 
jumpiness, anxiety attacks, anger control problems, some 
avoidance, lack of closeness to family members, frequent 
nightmares involving combat in Korea, frightening dreams not 
directly related to combat three or four times per week, 
vague flashbacks and some depressive symptoms, and expressed 
anger and resentment toward various authority figures.  He 
was further noted to have a considerable overlay of 
antisocial features, and significant social and industrial 
impairment due to PTSD.  The Axis I diagnoses were PTSD, 
chronic, with depressive features, history of polysubstance 
dependence; Axis II: Cluster B personality traits; Axis IV: 
Health problems, physical limitations; and Axis V: GAF score 
of 44. 

A rating decision of August 1999 increased the evaluation for 
the veteran's service-connected PTSD from a noncompensable 
rating to 70 percent, effective August 20, 1998.  The veteran 
was notified of that action and of his right to appeal by RO 
letter of September 3, 1999.

The veteran's application for a total disability rating based 
on unemployability due to service-connected disabilities (VA 
Form 21-8940), was received at the RO in September 1999.  A 
VA general medical examination and another VA psychiatric 
examination of the veteran were scheduled.

A report of VA psychiatric examination, conducted in October 
1999, noted that the examiner obtained and reviewed the 
veteran's claims folder prior to the interview.  The veteran 
continued to be seen in the mental health clinic, but was not 
taking any medication or receiving any other counseling.  He 
currently lived with his sister's family and helped out with 
housework, but was limited by back pain and hearing loss, and 
was unable to drive due to vision problems.  The veteran's 
recitation of PTSD symptomatology was noted in the report.  
Mental status examination disclosed that he was well-
oriented, with logical and articulate speech, adequate memory 
functioning, but slightly less that normal rapport or 
comprehension of the types of answers called for by the 
interview situation.  No obsessions or compulsions were 
noted, and he was not acutely depressed or anxious in the 
interview.  According to the examiner, the veteran's 
emotional control was very uneven, and he was quick to become 
agitated if discussing something about which he harbors 
resentments.  His resentments were suggestive of mildly 
delusional thought, and his concentration was slightly 
impaired.  The veteran denied hallucinations, and there was 
no indication of a formal thought disorder.  

The VA psychiatric examiner stated that the veteran had an 
established diagnosis of PTSD and continued to meet the 
criteria with symptomatology still very much in evidence.  In 
addition, he had several other problems that limited his 
ability to be gainfully employed, some psychiatric and some 
more strictly medical.  According to the VA examiner, the 
veteran's difficulty in getting along with others and his 
temper would be disruptive in many work environments, but 
were partially the result of his anti-social traits and 
behavior and not entirely attributable to the service-
connected mental disorder.  His past alcohol use was 
identified as a factor, as was his poor comprehension of 
social situations and his reactions to the behaviors of 
others.  

The examiner stated that the veteran did not suffer total 
occupational impairment due solely to his service-connected 
mental disorder, and that the social and industrial 
impairment due to PTSD remained the same as back in May 1999.  
It was further indicated by the examiner that taking the 
service-connected and non service-connected psychiatric 
problems together, while excluding his physical problems, 
would not bring the veteran to the point of total 
occupational impairment.  The veteran was found to be 
competent to make his own decisions, handle his funds, and be 
responsible for managing his life.  The diagnoses were Axis 
I: PTSD, chronic, with depressive symptoms; Axis II: Cluster 
B personality traits; Axis IV: Health problems; Axis V: GAF 
Score:44. 

A report of VA general medical examination, conducted in 
October 1999, is of record.  The veteran was age 66 at the 
time of the examination  The examiner cited the veteran's 
complaints of disability ("I can't walk or stand") stemming 
from a fracture of the right second metatarsal, while also 
recounting his later statements that he could walk up to five 
miles without significant limitation, stand for a hour, and 
walk up and down two or three flights of stairs without 
difficulty.  His gait was stable, smooth and symmetric, with 
no evidence of a limp, and he denied balance problems or 
falling over.  He could rock up on his heels, stand on his 
toes and take several steps, but could not tandem walk.  Deep 
tendon reflexes were active and symmetric, with no deficits.  
X-rays of the right foot revealed a healed fracture of the 
fifth metatarsal.  The diagnoses included status post 
fracture of right second metatarsal with slight effect on 
functional ability, and history of plantar wart on the right 
foot, currently asymptomatic, without impact on functional 
ability.  The VA general medical examiner stated that none of 
the veteran's numerous health problems precluded gainful 
employment.   

A rating decision of March 2000 denied the veteran's claims 
for a rating in excess of 70 percent for service-connected 
PTSD; denied a rating in excess of 10 percent for service-
connected residuals of fracture of the second metatarsal, 
right foot; and denied a total disability rating based on 
unemployability due to service-connected disabilities.  The 
veteran was notified of that action and of his right to 
appeal by RO letter of March 13, 2000.  He filed a timely 
appeal with respect to the issues of entitlement to service 
connection for a rating in excess of 70 percent for service-
connected PTSD and a total disability rating based on 
unemployability due to service-connected disabilities.  He 
requested a personal hearing before an RO Hearing Officer, 
and was provided a Statement of the Case.

VA outpatient treatment records dated from June 1999 to June 
2000 show that the veteran continued to be seen for multiple 
non-psychiatric complaints, and that he was on no medication.  
Mini-mental status examinations in September and December 
1999 were essentially normal, and the diagnoses were PTSD, 
chronic, and antisocial traits.  A clinician stated that the 
veteran was "clearly unemployable because of his severe 
interpersonal relationship problems from his PTSD", while 
continuing to show diagnoses of both PTSD and antisocial 
traits.  The veteran underwent depressive screening in 
February 2000, and denied depression, drinking, or restless 
sleep.  He participated in trials of medications, including 
Sertaline and Zoloft, for short periods.  Mini-mental status 
examinations in May and June 2000 were essentially normal, 
and offered diagnoses of PTSD and antisocial traits.

A personal hearing was held in June 2000 before a RO Hearing 
Officer.  The veteran testified that his right foot problem 
causes pain and swelling after walking about 30 minutes; that 
he had received no treatment for foot problems since service; 
that he does not notice a limp; that pain is relieved by 
staying off his feet; and that his left shoe wears out faster 
than the right.  The Hearing Officer accepted that testimony 
as a notice of disagreement with the March 2000 rating 
decision which denied an evaluation in excess of 10 percent 
for that disability.  The veteran offered a series of 
complaints which he related to PTSD, including poor sleep, 
inability to establish a relationship with people, suicidal 
tendencies, nightmares, and flashbacks, and asserted that it 
was his mental condition that was keeping him from working.  
He claimed that he was hospitalized in 1995 at the VAMC in 
Knoxville, Tennessee for PTSD; that sometimes he was so 
depressed he could hardly get out of bed, and that he was 
currently taking Zoloft.  A transcript of the testimony is of 
record.  

A Hearing Officer's decision of February 2001 continued the 
denial of a rating in excess of 70 percent for PTSD and a 
total disability rating based on unemployability due to 
service-connected disabilities, and a supplemental statement 
of the case was issued in February 2001 addressing those 
issues.  A statement of the case was issued in February 2001 
addressing the claim for a rating in excess of 10 percent for 
service-connected residuals of fracture of the second 
metatarsal, right foot.  The veteran made no response to the 
February 2001 statement of the case addressing the claim for 
a rating in excess of 10 percent for service-connected 
residuals of fracture of the second metatarsal, right foot, 
and that determination became final.  A timely substantive 
appeal was received in April 2001 addressing the appeals for 
a rating in excess of 70 percent for PTSD and a total 
disability rating based on unemployability due to service-
connected disabilities.  

Initial matters - duty to assist/standard of review

Duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the veteran and his representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

Following receipt of the veteran's claim for a compensable 
evaluation for his service-connected PTSD, he underwent a VA 
psychiatric examination and the RO obtained current VA 
outpatient treatment record.  A rating decision of August 30, 
1999, granted an increased rating of 70 percent for the 
veteran's service-connected PTSD, effective August 20, 1998.  
Although the veteran was notified of that action and of his 
right to appeal, he failed to initiate an appeal and that 
decision became final after one year.  In September 1999, the 
veteran submitted VA Form 21-8940, seeking a total disability 
rating based on unemployability due to service-connected 
disabilities.  The RO obtained all additional private and VA 
medical evidence identified by the veteran, obtained a 
special VA psychiatric examination and a VA general medical 
examination in October 1999, and obtained all medical 
evidence relied upon by the Social Security Administration 
(SSA) in granting disability benefits to the veteran.  

A rating decision of March 6, 2000, now on appeal, denied 
entitlement to a rating in excess of 70 percent for PTSD; 
denied a rating in excess of 10 percent for residuals of 
fracture of the second metatarsal, right foot; and denied a 
total disability rating based on unemployability due to 
service-connected disabilities.  The claimant and his 
representative were notified of that action by RO letter of 
March 13, 2000, with a copy of the rating decision, which 
notified the claimant of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the reasons and bases for the decision, his right to 
appeal that determination and to have a personal hearing, and 
the time limit in which to do so.  Following receipt of his 
notice of disagreement with respect to the issues of a rating 
in excess of 70 percent for PTSD and a total disability 
rating based on unemployability due to service-connected 
disabilities, a statement of the case was provided the 
veteran on June 22, 2000, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, the applicable provisions of VA's Rating 
Schedule, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claims.  

A personal hearing was held in June 2000 before an RO Hearing 
Officer, and the veteran's testimony was accepted as a notice 
of disagreement with the denial of his claim for a rating in 
excess of 10 percent for residuals of fracture of the second 
metatarsal, right foot.  A statement of the case addressing 
that issue was provided the veteran on February 7, 2001, 
notifying him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, the applicable 
provisions of VA's Rating Schedule, the reasons and bases for 
the decision, his responsibility to submit evidence to 
support his claim, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.  He 
was further informed that he must submit a formal appeal (VA 
Form 9) in order to continue his appeal; and that he should 
carefully read the enclosed VA Form 9 with respect to the 
things he must do and the time limit for doing so in order to 
continue that appeal.  The veteran failed to perfect his 
appeal with respect to that issue, and the appeal period 
lapsed after one year after the date of the RO letter 
notifying him of the denial of that claim.  

A supplemental statement of the case was provided the veteran 
on February 7, 2001, which notified him of the issues in 
appellate status, the additional evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, the applicable provisions of 
VA's Rating Schedule, and the reasons and bases for the 
decisions.  The veteran perfected his appeal with respect to 
the issues of a rating in excess of 70 percent for PTSD and a 
total disability rating based on unemployability due to 
service-connected disabilities by submission of his 
substantive appeal in April 2001.  By RO letter of May 25, 
2001, the veteran was notified that his case was being 
forwarded to the Board, and of his right to request a hearing 
before the Board, change representatives, or submit 
additional evidence, and the time limit for doing so.  

The record shows that at all times pertinent to this appeal, 
the RO was in possession of or obtained the veteran's 
complete service medical records, all private and VA medical 
evidence identified by the veteran, and all medical evidence 
relied upon by the Social Security Administration in granting 
disability benefits to the veteran.  In addition, the veteran 
underwent VA psychiatric examinations in May 1999 and in 
October 1999, a VA general medical examination in October 
1999, and was afforded a personal hearing in June 2000 before 
an RO Hearing Officer.

After having carefully reviewed the entire record, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, Statement of the Case, Supplemental 
Statement of the Case and letters sent to the by the RO have 
served to fully inform him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  The veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the determination of his claim, or 
asked that any additional evidence be obtained.  The RO has 
requested all relevant treatment records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

 The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991), § 5103A(a)-(d), effective November 9, 2000.  He has 
been accorded ample opportunity to present evidence and 
argument on his own behalf.  The record shows that the RO has 
obtained the veteran's complete service medical records, all 
private and VA medical evidence identified by the veteran, 
and all medical evidence relied upon by the Social Security 
Administration (SSA) in granting disability benefits to the 
veteran.  In addition, the veteran underwent VA psychiatric 
examinations in May 1999 and in October 1999, a VA general 
medical examination in October 1999, and was afforded a 
personal hearing in June 2000 before an RO Hearing Officer.  
The Board sees no areas in which further development might be 
productive.

Thus, under the circumstances presented in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  The veteran and his representative 
do not appear to contend that a remand for any purpose is 
necessary.  Further development and further expending of VA's 
resources is accordingly not warranted.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder.

Relevant law and regulations

Disability ratings - in  general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Specific schedular criteria - PTSD

The veteran filed an increased rating claim for PTSD in May 
1999.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

Under the new criteria, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The United States Court of Appeals for Veterans Claims has 
held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).


Analysis

The veteran's service-connected PTSD is currently assigned a 
70 percent evaluation.  He now seeks a 100 percent rating, 
including on an extraschedular basis.

Schedular rating

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with personality disorder and substance abuse.  
These problems are not, and ordinarily cannot be, service 
connected.  Governing regulations provide that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, 
§ 4.9 (2000).  The also law provides that drug and alcohol 
abuse cannot itself be service-connected.   See Section 8052 
of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (2000).  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  In this case, however, 
there is evidence of record to the effect that some, or 
perhaps most or even all of the veteran's psychiatric 
problems do not stem from PTSD.  PTSD has not been identified 
during certain evaluations of the veteran.  For example, the 
only psychological testing accomplished in this case shows 
findings of substance abuse and a personality disorder, not 
PTSD.  Moreover, the examining VA psychiatrist in September 
1998 stated that the veteran did not meet the criteria for a 
diagnosis of PTSD and ascribed the veteran's problems 
principally to substance abuse and a personality disorder.  
Even at times when PTSD has been diagnosed, as during the 
September 1999 VA psychiatric examination, personality 
disorder and substance abuse were also mentioned as 
contributing to his disability picture.    

Of the veteran's psychiatric disabilities, service connection 
has been granted only for PTSD, although dysthymia, or 
depressive symptomatology, is considered a symptom of PTSD.  
Any social and occupational impairment stemming from the 
veteran's antisocial personality disorder may not be 
considered in evaluating the veteran's service-connected 
PTSD.  There is no current evidence that the veteran is 
dependent on alcohol or other substances, and the record 
shows that he has specifically denied substance abuse since 
Labor Day of 1994, or since his last VA hospitalization for 
treatment of cocaine and alcohol dependence in March and 
April 1995, or since having his probation revoked in May 
1995.  

Thus, based on the medical evidence of record the Board will 
not assume that  all of the veteran's psychiatric 
symptomatology stems from his service-connected PTSD, 
although there is competent medical evidence of record that 
all a significant portion thereof is due to PTSD.   During 
the VA psychiatric examination in May 1999, the psychiatric 
examiner found that while the veteran has significant social 
and industrial impairment due to PTSD, he had a considerable 
overlay of antisocial features (emphasis added).  In 
addition, on VA psychiatric examination in October 1999, the 
VA psychiatric examiner stated that, in addition to the 
established diagnosis of PTSD, the veteran had several other 
problems that limited his ability to be gainfully employed; 
that the veteran's difficulty in getting along with others 
and his temper were not entirely attributable to the service-
connected PTSD, but were partially the result of his anti-
social traits and behavior; and that his past alcohol use was 
a factor, as was his poor comprehension of social situations 
and his reactions to other's behaviors.  The examiner 
concluded that the veteran did not suffer total occupational 
impairment due solely to his service-connected PTSD; and that 
the social and industrial impairment due to PTSD remained the 
same as back in May 1999 (when it was described as 
"significant" and his overlay of antisocial personality 
traits was considered "considerable"). 

The Board further points out in passing that even if it was 
assumed for the purposes of argument that all of the 
veteran's psychiatric symptomatology was due to his service-
connected PTSD (and the Board does not so assume), there is 
evidence in the form of the opinion of the October 1999 VA 
psychiatric examiner, who indicated that even taking the 
service-connected and non service-connected psychiatric 
problems together would not bring the veteran to the point of 
total occupational impairment.

As discussed above, VA's Schedule for Rating Disabilities, in 
effect on and after November 7, 1996, provides for the 
evaluation of mental disorders, such as PTSD, based on a 
General Rating Formula for Mental Disorders described at  
38 C.F.R. Part 4, § 4.130 (2000).  That formula provides that 
a 100 percent rating will be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, his own occupation, or his own name will be rated 
as 100 percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2000).  

For reasons expressed immediately below, the record in this 
case does not demonstrate that the veteran experiences gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; or memory loss for the names of close relatives, his 
own occupation, or his own name.  Neither is there evidence 
of grossly inappropriate behavior in the veteran, or that he 
presents a persistent danger of hurting self or others.  It 
also appears that the veteran does not contend that he has 
such symptomatology.  

The Board finds that the medical and other evidence of record 
is not consistent with symptomatology which would lead to the 
assignment of a 100 percent disability rating for PTSD.  
Taken as a whole, the recent medical evidence demonstrates 
that the veteran experiences depression; poor sleep; an 
inability to get along with others; and irritability.  There 
is little evidence of record that the veteran's symptoms are 
productive of total occupational and social impairment.   

The veteran's mental status examinations have been 
essentially normal.  He appears to be able to communicate 
well and to perform the activities of daily living.  He has 
denied hallucinations.  There is indication of some slight 
disorientation or memory loss.  He scored 29 out of 30 on 
tests of orientation, memory, language, attention and 
concentration during mini-mental status examinations 
administered in May 1999, in June 1999 and in September 1999 
and again in December 1999.  His concentration was described 
as "slightly impaired" during the VA examination in September 
1999.

There is also little evidence of persistent delusions, 
although the veteran was described as "mildly delusional" 
during the September 1999 VA psychiatric examination, 
apparently to due his various resentments due to perceived 
wrongs against him.

The veteran denied suicidal or homicidal ideation on numerous 
occasions, as evidenced in the record.  However, in May 2000 
he indicated that he harbors suicidal and homicidal thoughts.  
In any event, there is no indication that he poses a threat 
to himself or to others.  His incarcerations, according to 
the record, were for safecracking and drug dealing out of his 
house.  There is no indication that he has been involved in 
violent crimes.

The veteran's GAF scores over the past several years have 
ranged from 41 to 40.  These scores have been quite 
consistent, with a number of scores of 44 and 45 being 
assigned.  As indicated in the Board's discussion above, GAF 
scores ranging from 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  Lower GAF scores, which would be consistent 
with the assignment of a 100 percent rating (e.g. speech is 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., reflective of 
symptomatology such as behavior which is considerably 
influenced by delusions or hallucinations;  serious 
impairment in communication or judgment; inability to 
function in almost all areas or suicide attempts; frequent 
violence) are not of record. 

The veteran's service-connected PTSD is currently shown to be 
manifested by a flat or blunted affect, a dysphoric mood, 
limited insight and judgment, and recent complaints of 
depressive symptomatology  The clinical  findings do not 
demonstrate that the veteran experiences gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; or memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Neither is there evidence of grossly inappropriate 
behavior in the veteran, or that he presents a persistent 
danger of hurting self or others.  The Board finds, to the 
contrary, that the veteran's mental status examinations are 
in many respects within normal limits, and indicative of a 
significantly lower degree of social and industrial 
impairment than is represented by the 100 percent evaluation 
he seeks.  

In essence, the veteran contends that he should be given a 
100 percent rating because he cannot work due to his PTSD.  
As indicated above, a 100 percent disability rating is in 
order when total occupational impairment is present due to 
PTSD symptomatology.  In this case, as discussed by the Board 
in detail above, such symptomatology is not present.  
Moreover, there are of record medical opinions to the effect 
that the veteran's PTSD is not productive of total 
occupational impairment, in particular the statement of the 
October 1999 VA examiner to that effect. 

The Board is aware that a VA psychiatrist, in September 1999, 
and a VA clinician, in December 1999, have each expressed the 
opinion that the veteran is "clearly unemployable because of 
his severe interpersonal relationship problems due to PTSD".  
These opinions are clearly in the veteran's favor.  They are 
also against other evidence of record, in particular the May 
1999 and  October 1999 VA psychiatric evaluations, discussed 
above, which arrived at the conclusion that there were 
factors other that PTSD which negatively impacted the 
veteran's social and industrial functioning.

The United States Court of Appeals for Veterans Claims has 
specifically rejected the so-called "treating physician 
rule".  "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . . .  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  See also Wray v. 
Brown, 7 Vet. App. 488, 492-493 (1995) [in merits analysis of 
cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record]; Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) [holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases].

In this case, the record fails to show that either of those 
health care professionals who opined that the veteran was 
unemployable due to PTSD reviewed the veteran's claims 
folder.  Each evidently relied upon a history and self-report 
of symptomatology offered by the veteran.  In addition, those 
opinions failed to take into consideration or to weigh the 
social and industrial impairment stemming from the veteran's 
diagnosed  including antisocial personality disorder.  Since 
those antisocial personality traits were diagnosed on VA 
psychiatric examination of the veteran in February 1995 and 
on all subsequent VA psychiatric examinations, including both 
the cited September 1999 psychiatric evaluation and the 
December 1999 outpatient mental health entry, the Board finds 
that the failure of those health care professionals to take 
into consideration the social and industrial impairment 
caused by his anti-social personality disorder, renders those 
opinions as to the veteran's employability less probative 
than the other evidence of record.  The Board finds that the 
apparent failure of those two health care providers to 
consider all of the pertinent evidence as to the causes of 
the veteran's interpersonal relationship impairment tends to 
militate against the assignment of much weight to those 
opinions.  

Significantly, since the reporting psychiatrist and clinician 
each expressed the opinion that the veteran was clearly 
unemployable because of his "severe interpersonal 
relationship problems", the specific attribution of such 
impairment to his service-connected PTSD, to the exclusion of 
his diagnosed anti-social personality disorder with 
documented adult anti-social behavior, suggests that the 
individuals offering those opinions were not fully conversant 
with the veteran's history, which includes ample evidence of 
antisocial behavior, including two incarcerations, which have 
otherwise not been attributed to PTSD.  Indeed, psychological 
testing of the veteran during his three year imprisonment 
from 1995 to 1998  disclosed strong antisocial traits; PTSD 
was not even mentioned.  

The Board places greater weight on other evidence of record 
which points to the veteran's antisocial personality disorder 
and history of substance abuse as significant factors in his 
social and industrial impairment.   For example, the report 
of VA psychiatric examination conducted in February 1995 
noted the veteran's statement that he had experienced 
depression for the past five to seven years, and the 
psychiatric examiner stated that such clearly reflected his 
use of alcohol and was suggestive of an alcohol-induced 
disorder.  The diagnoses were chronic PTSD, mild with 
moderate symptomatology; and substance-induced mood 
disturbance (depression), secondary to alcohol and probable 
stimulants, resolved.   On VA examination in September 1998, 
the veteran denied any psychiatric treatment other than in 
substance abuse treatment programs.  In addition, the 
examining VA psychiatrist stated that the veteran did not 
meet the criteria for a diagnosis of PTSD.   The medical 
evidence consistently shows a diagnosis of antisocial 
personality disorder in the veteran, including on VA 
outpatient treatment and on the VA psychiatric examination in 
May 1999, and the psychiatric examiner found that while the 
veteran has significant social and industrial impairment due 
to PTSD, he had a considerable overlay of Cluster B 
[symptomatology with] antisocial features (emphasis added).  
And on psychiatric examination in October 1999, the VA 
psychiatric examiner stated that, in addition to the 
established diagnosis of PTSD, the veteran had several other 
problems that limited his ability to be gainfully employed; 
that the veteran's difficulty in getting along with others 
and his temper were not entirely attributable to the service-
connected PTSD, but were partially the result of his anti-
social traits and behavior; and that his past alcohol use was 
a factor, as was his poor comprehension of social situations 
and his reactions to other's behaviors.  The examiner 
concluded that the veteran did not suffer total occupational 
impairment due solely to his service-connected PTSD.  

The Board notes in passing that the veteran's award of SSA 
disability benefits is based upon decreased visual acuity due 
to a cataract of the right eye, and that any psychiatric 
disability played no part in the grant of SSA disability 
benefits to the veteran. 

In short, the medical evidence of record demonstrates that 
the veteran's service-connected symptomatology does not meet 
the schedular criteria for a 100 percent disability rating 
for PTSD.  


Extraschedular Rating 

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321 (2000).

In the June 2000 Statement of the Case and the February 2001 
Supplemental Statement of the Case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected disabilities.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  While the record includes opinion 
evidence that the veteran is unemployable due to impairment 
of interpersonal relationships caused by his PTSD, the Board 
has previously discussed the reasons why those opinions are 
not adequately substantiated.  The record shows that the 
veteran has not worked since he was awarded SSA disability 
benefits because his visual impairment, not his PTSD.  As for 
hospitalization, it does not appear that the veteran has been 
hospitalized for treatment of his service-connected PTSD.  In 
addition, there is no persuasive evidence of an exceptional 
or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture. Although as stated above the Board has no 
reason to doubt that the veteran's service-connected PTSSD 
may to some degree be interfering with his ability to secure 
and retain employment, this is recognized by VA in the 
assignment of a 70 percent disability rating.   See Moyer v. 
Derwinski, 2 Vet,. App. 289, 293 (1992);  see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence which 
demonstrates anything exceptional or unusual about the 
veteran's service-connected PTSD which is not contemplated in 
the criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating  pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

Conclusion

In summary, for the reasons and bases stated above, the Board 
has concluded that a 100 percent disability rating is not 
warranted for PTSD, either on a schedular or an 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.

Relevant law and regulations

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.15 (2000).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected  disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 3.340, Part 4, § 4.16(a) 
(2000).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 3.340, Part 4, § 4.16(b) (2000).  

A veteran may be considered unemployable upon termination of 
employment which was provided on account of disability, or in 
which special consideration was given on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  38 C.F.R. Part 4, § 4.18 (2000).  
Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2000).  

Analysis

The record shows that the veteran has a high school 
education, two years of college, and long term occupational 
experience as a welder and a television repairman prior to 
his retirement in 1980 due to cataracts.  Service connection 
is in effect for PTSD, evaluated as 70 percent disabling, and 
for residuals of fracture of the second metatarsal, right 
foot, evaluated as 10 percent disabling.  His combined 
service-connected disability rating is 80 percent, effective 
August 20, 1998.  

The Board has considered the veteran's service-connected 
residuals of fracture of the second metatarsal, right foot.  
That disability is currently rated as 10 percent disabling 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5283, based upon malunion of the second 
metatarsal bone.  That diagnostic code provides a 10 percent 
evaluation where malunion or nonunion of metatarsal bones is 
moderate; a 20 percent rating where such is moderately 
severe; and a 30 percent evaluation where malunion or 
nonunion are severe.  

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."
See 38 CF.R. § 4.6 (2000).

The evidence shows that the veteran's residuals of fracture 
of the second metatarsal, right foot, are currently 
manifested by X-ray evidence of an old healed fracture at the 
base of the second metatarsal with a slight deformity, in 
good position, while the other metatarsals, tarsal bones, 
tarsal joints, and phalangeal and interphalangeal joints are 
unremarkable.  

The private disability examination report prepared for SSA in 
February 1981 found that the veteran's gait was normal; that 
no motor, sensory or reflex deficits were present; and that 
he could walk on the toes or forefoot of either foot, but 
claimed inability to walk on his heels.  A report of VA 
general medical examination, conducted in October 1999, 
revealed that the veteran walked without a limp, had a normal 
gait, and could rise on the toes of both feet; that there was 
no localized tenderness or gross deformity of the foot; that 
mobility in both ankles and toes was satisfactory; and that 
such disability was productive of only slight impairment of 
functional ability.   The October 1999 examination report 
cited a "history" of plantar wart on the right foot, 
currently asymptomatic, and without impact on functional 
ability.  

Based upon the medical evidence in this case, the Board finds 
that the veteran's service-connected residuals of fracture of 
the second metatarsal, right foot, are currently without 
objective clinical findings of motor, sensory or reflex 
deficit, impairment of gait, callosities, localized 
tenderness, gross deformity, impairment of mobility in the 
toes, or evidence of incoordination, easy fatigability, pain 
on motion, or impairment of function due to pain on use.  The 
Board sees no objective medical evidence which  would lead to 
a conclusion that the veteran's service-connected foot 
disability is productive of anything more than slight 
functional impairment.  

The Board is of course aware of certain statements made by 
the veteran, including his testimony at his June 2000 
hearing, which is in essence to the effect that his service-
connected right foot disability is productive of greater 
impairment than is recognized by VA examiners.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  In this context, although 
the Board cannot ignore the veteran's hearing testimony, it 
notes that interest in the outcome of a proceeding may affect 
the credibility of testimony.   See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  Moreover, and significantly in the 
opinion of the Board, the veteran provided conflicting 
statements to the October 1999 VA medical examiner concerning 
the impact of his foot disability.  The veteran initially 
stated that he could not walk or stand due to this service-
connected disability, yet he later stated that he could walk 
up to five miles without significant limitation, stand for an 
hour, and walk up and down two or three flights of stairs 
without difficulty.

In light of the veteran's inconsistent and, at times, 
apparently self-serving statements concerning the functional 
impairment caused by his service-connected foot disability, 
the Board places greater weight of probative value on the 
objective medical findings, in particular the report of the 
October 1999 VA general medical examination, which as 
indicated above determined that no more than slight 
functional impairment resulted from the disability.
 
The Board further observes that the veteran's Social security 
disability benefits were awarded based on his problems with 
visual acuity and that his right foot disability was not a 
factor in that award.

In essence, the Board concludes that the service-connected 
foot disability has a negligible impact on the veteran's 
employability, and that any claimed unemployability would be 
due almost entirely to his service-connected PTSD.

The Board has discussed the veteran's service-connected PTSD 
in detail above.  That discussion will not be repeated.  In 
summary, the Board finds that, although there is certain 
evidence eof record, in particular the comments of two 1999 
health care providers, to the effect that the veteran's PTSD 
is productive of unemployability, such evidence is outweighed 
by the bulk of the evidence of record, including numerous 
psychiatric and psychological evaluations of the veteran 
which either indicate that he did not have PTSD or that PTSD 
coexisted with an antisocial personality disorder and a 
history of substance abuse, which also contributed to any 
unemployability.  Moreover, as indicated above, there is also 
the Opinion of the VA psychiatrist in October 1999 which 
indicated that the veteran's PTS was not productive of 
unemployability.   

The Board has considered the schedular rating assigned for 
both of the veteran's service connected disabilities, and the 
combined evaluation of 80 percent.  Governing regulations 
provide that a total disability rating for compensation may 
be assigned where the schedular rating for the disability or 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age (emphasis 
added).  38 C.F.R. §§ 3.340, 3.341, and Part 4, § 4.15 
(2000).  As has been discussed by the Board in detail above, 
such has not been demonstrated in the instant appeal.  
Accordingly, a total disability rating based on 
unemployability due to service connected disabilities is 
denied.    

In summary, the Board finds, based upon the medical evidence, 
that the veteran's service-connected residuals of a fracture 
of the second metatarsal, right foot, are not currently 
productive of more than slight, if any, impairment of 
industrial capability.  The Board further finds that the 
veteran's service-connected PTSD is not productive of 
impairment sufficient to warrant a rating evaluation in 
excess of the currently 
assigned 70 percent evaluation, and does not render the 
veteran unemployable singly or in combination with the 
service-connected residuals of a fracture of the right second 
metatarsal.  

Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) pertaining to extraschedular 
evaluations are potentially applicable.  There is no 
competent medical evidence in the record showing that the 
veteran's service-connected disabilities present such an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
regular schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
The an extraschedular rating for the veteran's service-
connected PTSD has been discussed in detail above.  With 
respect to the service-connected right foot disability, as 
discussed above, is productive of no more than slight 
impairment.  There is no indication of hospitalization or for 
that matter recent medical treatment.  There is no indication 
of the record of marked interference with employment.  As 
indicated above, the Board places little or no weight of 
probative value to the veteran's statements to the contrary. 
Moreover, the combination of PTSD and the foot disability is 
not productive of an unusual disability picture.  There is, 
for example, no evidence to the effect that one disability 
adversely impacts the other, or that the two disabilities in 
combination somehow are productive of negative synergies 
which make the whole greater than the sum of the parts. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the preponderance of the 
evidence is against the assignment of a total disability 
rating on a schedular or extraschedular basis.  The appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for post-
traumatic stress disorder is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

